[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S REQUEST TO AMEND HER COMPLAINT
"The trial court has wide discretion in granting or denying amendments." Web Press Services Corporation v. NewLondon Motors, Inc., 203 Conn. 342, 360 (1987). After a thorough examination of the pleadings in the file, this court denies CT Page 4736 the plaintiff's request to amend her complaint, because it seeks to implement language that has previously been ordered removed by the court. As one example in particular, the court (Stengel, J.) has already ruled that the phrase "negligence and carelessness" should be used, rather than the phrase "wrongful conduct."1 This court will not overrule that decision.
Indeed, it seems that the plaintiff agrees that the issue has already been decided, because her revised complaint dated and filed March 14, 1995, abandons her previous use of "wrongful conduct" and uses the phrase "negligence and carelessness." The plaintiff cannot undo this previous ruling by requesting an amendment which would resurrect the very language that had been ordered removed by the court. The same argument applies to any other instances of the insertion of language previously ordered removed or revised. Because this very dispute has already been the subject of a request to revise between the parties; see Defendant's Request to Revise, filed on March 28, 1994; and because the parties apparently agree that this issue has been previously ruled upon by the court, the plaintiff's request to amend her complaint is denied.
JULIUS J. KREMSKI STATE TRIAL REFEREE